Citation Nr: 0503298	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-17 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from July 1962 to August 1966.

The case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board notes that, in the May 2003 VA form 1-9, the 
veteran requested a hearing before a Veterans Law Judge at 
the RO.  However, the record contains evidence showing the 
veteran canceled the scheduled hearing, as per a July 2003 
correspondence.  As the record does not contain further 
indication that the veteran has requested that the hearing be 
rescheduled, the Board deems the veteran's May 2003 request 
for a hearing withdrawn.  See 38 C.F.R. § 20.700-20.704 
(2004).

The issue of entitlement to an extraschedular revaluation 
under 38 C.F.R. § 3.321(b)(1) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran has Level IV hearing acuity in his right ear 
and Level XI hearing acuity in his left ear.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85-4.86, 
Tables VI, VI A and VII, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability rating via the December 2001 RO letter, 
the May 2003 statement of the case, and the November 2003 
supplemental statement of the case.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his increased rating claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case, supplemental statement of 
the case and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing increased 
ratings.  He has, by information letters, a rating decision, 
a statement of the case, and supplemental statements of the 
case, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. 
§ 4.85 (2004).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2004).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  See 38 
C.F.R. § 4.86(b) (2004).

Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VII. 38 C.F.R. § 4.85(a), (d).

The assignment of disability ratings for hearing impairment 
is derived by the mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, at 54).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In an October 2002 rating decision the veteran's disability 
evaluation for bilateral hearing loss was increased to 30 
percent, effective October 2001.  At present the veteran is 
seeking a disability evaluation in excess of 30 percent. 

The medical evidence includes VA outpatient treatment reports 
dated from November 2001 to April 2004.  These treatment 
reports document various health problems the veteran has 
experienced.  The reports also document the steps taken to 
fit the veteran with hearing aids, but do not provide any 
objective measurements of the veteran's hearing loss. 

In February 2002, the veteran submitted a letter from Mary 
Blome, M.D., dated in May 1996.  Dr. Blome examined the 
veteran in May 1996 for complaints of difficulty in opening 
his mouth, and hearing loss.  In this letter Dr. Blome 
indicates that the veteran's speech was notably clear and 
distinct and did not sound like a person who has had 30 years 
of significant hearing loss.  Dr. Blome indicated that the 
veteran's audiogram was markedly abnormal with no response in 
the left ear and severe to mild hearing loss in the right 
ear.  Additionally, Dr. Blome indicated that the veteran's 
speech and communication skills appeared much better than one 
would expect when looking at the veteran's audiogram.  

The VA examined the veteran in February 2002.  The February 
2002 VA examination report shows, the veteran's pure tone 
thresholds, in decibels, for the right ear were 75, 25, 25, 
25 and for the left ear were 105, 95, 95, 105 both measured 
at 1000, 2000, 3000, and 4000 Hertz, respectively.  The 
average pure tone threshold at 1000, 2000, 3000, and 4000 
Hertz was 38 decibels in the right ear, and 100 decibels in 
the left ear.  His speech discrimination was 72 percent for 
the right ear, and 0 percent for the left ear.

Upon a review of the evidence of record, the Board finds that 
the veteran currently has Level IV hearing acuity in the 
right ear, and Level XI hearing acuity in the left ear.  See 
38 C.F.R. §§ 4.85-4.87, Table VI.  Under the applicable 
schedular criteria, a 30 percent evaluation is appropriate 
for the degree of impairment currently demonstrated.  See 38 
C.F.R. §§ 4.85-4.87, Diagnostic Code 6100.  Furthermore, none 
of the other medical evidence submitted by the veteran shows 
the veteran's hearing acuity greater than Level IV in the 
right ear or greater than Level XI in the left ear.  See 38 
C.F.R. §§ 4.85-4.87, Table VI.  

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss 
does not warrant the assignment of a rating higher than 30 
percent.  Additionally, the Board has considered the 
application of 38 C.F.R. § 4.86 (2004) [exceptional patterns 
of hearing impairment].  As the veteran's puretone thresholds 
at 1000, 2000, 3000 and 4000 Hertz in his left ear are 
greater than 55 decibels, he meets the criteria for 
exceptional patterns of hearing impairment under 38 C.F.R. 
§ 4.86(a).  However, evaluating the veteran's bilateral 
hearing loss using Table VI A does not result in higher Roman 
numeral designations for his hearing acuity.  Applying the 
veteran's right ear puretone threshold average of 38 to Table 
VI A results in a lower hearing acuity of Level I when 
compared to the hearing acuity of Level IV obtained when 
using Table VI.  See 38 C.F.R. §§ 4.85-4.87, Table VI, Table 
VI A.  Likewise, applying the veteran's left ear puretone 
threshold average of 100 to Table VI A results in a lower 
hearing acuity of Level X when compared to the hearing acuity 
of Level XI obtained when using Table VI.  Id.  Therefore, 
the veteran's hearing loss is properly rated using Table VI 
which provides the higher numerals.  As the competent medical 
evidence does not support the assignment of a disability 
evaluation in excess of 30 percent rating for bilateral 
hearing loss, the veteran's claim is denied. 

The Board acknowledges the sincerity of the veteran's 
statements concerning his hearing loss.  The veteran is 
certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1995).   

The Board notes that in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The veteran has maintained that his hearing 
disabilities are of such severity as to preclude any form of 
substantial gainful employment consistent with the regulatory 
provisions of 38 C.F.R. § 3.340(a) and 38 C.F.R. § 4.16.  
Therefore, the Board is remanding for further development of 
the claim for extraschedular evaluation in a remand following 
this decision.


ORDER

A disability evaluation in excess of 30 percent for bilateral 
hearing loss is denied.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  As 
noted above, the veteran (through his representative) argues 
that his service-connected bilateral hearing loss is of such 
severity as to preclude any form of substantial gainful 
employment entitling him to an increased disability 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran was 
provided notice of 38 C.F.R. § 3.321(b)(1) after the May 2003 
rating decision in the May 2003 Statement of the Case.  
Therefore, VA did not provide the veteran with sufficient 
notice of the evidence required to obtain an extraschedular 
evaluation for his service-connected bilateral hearing loss 
prior to the initial agency of original jurisdiction (AOJ) 
decision to deny his claim.  Consequently, a remand is 
required so that additional development may be undertaken in 
order to comply with the VA's redefined duties to notify and 
assist the veteran on appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.   The RO must review the claims file 
and ensure for the remaining issue on 
appeal (which is entitlement to 
extraschedular evaluation for bilateral 
hearing loss) that all notification 
requirements set forth at 38 U.S.C.A. 
§ 5103A (West 2002) and C.F.R. § 3.159 
(2004); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to 
warrant a grant of the claim on appeal; 
(2) about the information and evidence 
not of record that is necessary to 
substantiate his claim for extraschedular 
evaluation under 38 C.F.R. § 3.321 for 
bilateral hearing loss; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.   

2.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for entitlement to an extraschedular 
evaluation for bilateral hearing loss 
under 38 C.F.R. § 3.321(b)(1).  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


